        Case 4:19-cv-02184-PJH Document 30-1 Filed 08/05/19 Page 1 of 3




John A. Kawai, CSBN 260120
CARPENTER, ZUCKERMAN & ROWLEY
407 Bryant Circle, Suite F,
Ojai, CA 93023
Tel: (805) 272-4001
Fax: (805) 719-6858
Email: team3@czrlaw.com
Of Attorneys for Plaintiffs
Deborah A. Bianco, Pro Hac Vice
14535 Bel-Red Road, #201
Bellevue, WA 98007
(425) 747-4500
Email: deb@debbiancolaw.com
Attorney for Plaintiffs Maureen, Pia,
And Mya
Carol L. Hepburn, Pro Hac Vice
200 First Avenue West, #550
Seattle, WA 98119
Tel: 206) 957-7272
Fax: (206) 957-7273
Email: carol@hepburnlaw.net
Attorney for Plaintiffs Lily, Sarah,
Skylar, Savannah, Sally, Sierra, Violet,
Amy, Erika, Tori, Jenny, and Jessica

                              UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION



 “AMY,” “ERIKA,” JANE SMITH as next of       NO. 19 CV 2184 PJH
 friend for “TORI” minor, “JENNY,”
 “JESSICA,” “LILY,” “SARAH,” JANE DOE        DECLARATION OF CAROL L. HEPBURN
 as court appointed conservator for “SKYLAR” IN SUPPORT OF RESPONSE TO
 and “SAVANNAH” minors, JOHN DOE as          DEFENDANT’S MOTION TO DISMISS
 court appointed conservator for “SALLY” and FOR FAILURE TO STATE A CLAIM ON
 “SIERRA” minors, “MAUREEN,” WILLIAM WHICH RELIEF CAN BE GRANTED
 L.E. DUSSAULT as Guardian ad Litem for
 “VIOLET” minor, and JANE ROE as next
 friend for “PIA,” and “MYA,”
                                             NOTE ON MOTION CALENDAR:
                                             Date: August 28, 2019




 DECLARATION OF CAROL L. HEPBURN IN
 SUPPORT OF RESPONSE TO DEFENDANT’S
 MOTION TO DISMISS- 1
        Case 4:19-cv-02184-PJH Document 30-1 Filed 08/05/19 Page 2 of 3



                              Plaintiffs,          Time: 9:00 a.m.
                                                   Judge: Honorable Phyllis J. Hamilton
 v.                                                Chief United States District Judge

 RANDALL STEVEN CURTIS,

                              Defendant.




       CAROL L. HEPBURN hereby declares the following to be true and correct under the

laws of the State of Washington:

       1.      I am an attorney licensed to practice law in the States of Washington and Oregon.

       2.     I represent the Plaintiffs herein. I make this Declaration in support of Response

To Defendant’s Motion To Dismiss For Failure To State A Claim On Which Relief Can Be

Granted.

       3.     Attached hereto as Exhibit 1 is a true and correct copy of the Transcript of

Proceedings of guilty plea hearing in United States v. Randall Steven Curtis, United States

District Court, Northern District of California, No. 3:16-cr-00510-SI.

       4.     Attached hereto as Exhibit 2 is a true and correct copy of the Victim Notification

System notification which I received on behalf of the victims Lily, Sarah, Sierra, Skylar, Violet,

Sally, Ashlyn, Pia, Mya and Ava from the United States Department of Justice regarding

Randall Steven Curtis. Their legal names are redacted to preserve their anonymity.




 DECLARATION OF CAROL L. HEPBURN IN
 SUPPORT OF RESPONSE TO DEFENDANT’S
 MOTION TO DISMISS- 2
        Case 4:19-cv-02184-PJH Document 30-1 Filed 08/05/19 Page 3 of 3



      5.      Attached hereto as Exhibit 3 is a true and correct copy of the July 6, 2018

Stipulation Regarding Restitution to Claimants Other Than “CC” filed at ECF 90 in United

States v. Randall Steven Curtis, United States District Court, Northern District of California,

No. 3:16-cr-00510-SI.

      6.      Attached hereto as Exhibit 4 is a true and correct copy of the Amended Judgment

filed at ECF 114 in United States v. Randall Steven Curtis, United States District Court,

Northern District of California, No. 3:16-cr-00510-SI.

      7.      Attached hereto as Exhibit 5 is a true and correct copy of the Amy, Vicky and

Andy Child Pornography Victim Assistance Act of 2018, as retrieved from congress.gov today.


      DATED this 5th day of August, 2019 at Seattle, WA.



                                                    s/Carol L. Hepburn______________
                                                    CAROL L. HEPBURN




DECLARATION OF CAROL L. HEPBURN IN
SUPPORT OF RESPONSE TO DEFENDANT’S
MOTION TO DISMISS- 3
